
	

114 HR 312 IH: Glen Anthony Doherty Overseas Security Personnel Fairness Act
U.S. House of Representatives
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 312
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2015
			Mr. Lynch (for himself and Mr. Connolly) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Defense Base Act (42 U.S.C. 1651 et seq.) to require death benefits to be paid to a
			 deceased employee’s designated beneficiary or next of kin in the case of
			 death resulting from a war-risk hazard or act of terrorism occurring on or
			 after September 11, 2001.
	
	
 1.Short titleThis Act may be cited as the Glen Anthony Doherty Overseas Security Personnel Fairness Act. 2.Defense Base Act amendments relating to death benefitsThe Defense Base Act (42 U.S.C. 1651 et seq.) is amended by adding at the end the following new section:
			
				6.Death benefits
 (a)In generalIn the case of a person covered by this Act who dies as a result of a war-risk hazard or act of terrorism, if there is no person eligible for a death benefit of the deceased under section 9 of the Longshore and Harbor Workers’ Compensation Act (33 U.S.C. 909), then the benefits provided under section 9(b) of such Act to a widow or widower of the deceased shall be paid—
 (1)to a beneficiary designated by the deceased; or (2)if there is no designated beneficiary, to the next of kin or the estate of the deceased under applicable State law.
 (b)Payment of benefitsBenefits found to be due under this section shall be paid from the compensation fund established pursuant to section 8147 of title 5, United States Code.
 (c)War-Risk hazard definedIn this section, the term war-risk hazard has the meaning provided in section 201(b) of the War Hazards Compensation Act (42 U.S.C. 1711(b)).
 (d)Effective dateThe death benefit payable under this section shall apply with respect to deaths occurring on or after September 11, 2001..
		
